UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-25023 FIRST CAPITAL, INC. (Exact name of registrant as specified in its charter) Indiana 35-2056949 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 220 Federal Drive, N.W., Corydon, Indiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (812) 738-2198 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share The Nasdaq Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web Site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filer[]Accelerated filer[] Non-accelerated filer[]Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX The aggregate market value of the voting and non-voting common equity held by non-affiliates was $54.0 million, based upon the closing price of $21.11 per share as quoted on The Nasdaq Capital Market as of the last business day of the registrant’s most recently completed second fiscal quarter ended June 30, 2014. The number of shares outstanding of the registrant’s common stock as of March 9, 2015 was 2,760,002. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the 2015 Annual Meeting of Stockholders are incorporated by reference in Part III of this Form 10-K. INDEX Page Part I Item 1. Business 1 Item 1A. Risk Factors 30 Item 1B. Unresolved Staff Comments 35 Item 2. Properties 36 Item 3. Legal Proceedings 37 Item 4. Mine Safety Disclosures 39 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 37 Item 6. Selected Financial Data 39 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 53 Item 8. Financial Statements and Supplementary Data 53 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 53 Item 9A. Controls and Procedures 53 Item 9B. Other Information 54 Part III Item 10. Directors, Executive Officers and Corporate Governance 55 Item 11. Executive Compensation 55 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 55 Item 13. Certain Relationships and Related Transactions, and Director Independence 56 Item 14. Principal Accounting Fees and Services 56 Part IV Item 15. Exhibits and Financial Statement Schedules 57 SIGNATURES This report contains certain “forward-looking statements” within the meaning of the federal securities laws.These statements are not historical facts, rather statements based on First Capital, Inc.’s current expectations regarding its business strategies, intended results and future performance.Forward-looking statements are preceded by terms such as “expects,” “believes,” “anticipates,” “intends” and similar expressions. Forward-looking statements are not guarantees of future performance.Management’s ability to predict results or the effect of future plans or strategies is inherently uncertain.Numerous risks and uncertainties could cause or contribute to the Company’s actual results, performance and achievements to materially differ from those expressed or implied by the forward-looking statements.Factors which could affect actual results include, but are not limited to, interest rate trends; the general economic climate in the specific market area in which First Capital operates, as well as nationwide; First Capital’s ability to control costs and expenses; competitive products and pricing; loan delinquency rates; changes in federal and state legislation and regulation; and other factors disclosed periodically in the Company’s filings with the Securities and Exchange Commission.Additional factors that may affect our results are discussed in Item 1A to this Annual Report on Form 10-K titled “Risk Factors” below. These factors should be considered in evaluating the forward-looking statements and undue reliance should not be placed on such statements, whether included in this report or made elsewhere from time to time by the Company or on its behalf.Except as may be required by applicable law or regulation, First Capital assumes no obligation to update any forward-looking statements. PART I ITEM 1.BUSINESS General First Capital, Inc. (the “Company” or “First Capital”) was incorporated under Indiana law on September 11, 1998. On December 31, 1998, the Company became the holding company for First Federal Bank, A Federal Savings Bank (the “Bank”) upon the Bank’s reorganization as a wholly owned subsidiary of the Company resulting from the conversion of First Capital, Inc., M.H.C. (the “MHC”), from a federal mutual holding company to a stock holding company. On January 12, 2000, the Company completed a merger of equals with HCB Bancorp, the former holding company for Harrison County Bank, and the Bank changed its name to First Harrison Bank. On March 20, 2003, the Company acquired Hometown Bancshares, Inc. (“Hometown”), a bank holding company located in New Albany, Indiana. The Company’s primary business activity is the ownership of the outstanding common stock of the Bank.Management of the Company and the Bank are substantially similar and the Company neither owns nor leases any property, but instead uses the premises, equipment and furniture of the Bank in accordance with applicable regulations. The Bank is regulated by the Office of the Comptroller of the Currency (the “OCC”) and the Federal Deposit Insurance Corporation (the “FDIC”).The Bank’s deposits are federally insured by the FDIC under the Deposit Insurance Fund.The Bank is a member of the Federal Home Loan Bank System. 1 Availability of Information The Company’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and any amendments to such reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 are made available free of charge on the Company’s Internet website, www.firstharrison.com, as soon as practicable after the Company electronically files such material with, or furnishes it to, the Securities and Exchange Commission.The contents of the Company’s website shall not be incorporated by reference into this Form 10-K or into any reports the Company files with or furnishes to the Securities and Exchange Commission. Market Area and Competition The Bank considers Harrison, Floyd, Clark and Washington counties in Indiana its primary market area.All of its offices are located in these four counties, which results in most of the Bank’s loans being made in these four counties.The main office of the Bank is located in Corydon, Indiana, 35 miles west of Louisville, Kentucky.The Bank aggressively competes for business with local banks, as well as large regional banks.Its most direct competition for deposit and loan business comes from the commercial banks operating in these four counties.Based on data published by the FDIC, the Bank is the leader among FDIC-insured institutions in deposit market share in Harrison County, the Bank’s primary county of operation. Lending Activities General.Over the last few years, the Bank has continued to transform the composition of its balance sheet from that of a traditional thrift institution to that of a commercial bank.On the asset side, this is being accomplished in part by selling in the secondary market the newly-originated qualified fixed-rate residential mortgage loans while retaining variable rate residential mortgage loans in the portfolio.This transformation is also enhanced by an expanded commercial lending staff dedicated to growing commercial real estate and commercial business loans.The Bank also continues to originate consumer loans and residential construction loans for the loan portfolio.The Bank does not offer, and has not offered, Alt-A, sub-prime or no-document mortgage loans. 2 Loan Portfolio Analysis. The following table presents the composition of the Bank’s loan portfolio by type of loan at the dates indicated. At December 31, Amount Percent of Total Amount Percent of Total Amount Percent of Total Amount Percent of Total Amount Percent of Total (Dollars in thousands) Mortgage Loans: Residential(1) $ % $ % $ % $ % $ % Land Commercial real estate Residential construction(2) Commercial real estate construction 0 Total mortgage loans Consumer Loans: Home equity and second mortgage loans Automobile loans Loans secured by savings accounts Unsecured loans Other(3) Total consumer loans Commercial business loans Total gross loans % Less: Due to borrowers on loans in process Deferred loan fees net of direct costs ) Allowance for loan losses Total loans, net $ Includes conventional one- to four-family and multi-family residential loans. Includes construction loans for which the Bank has committed to provide permanent financing. Includes loans secured by lawn and farm equipment, mobile homes and other personal property. 3 Residential Loans.The Bank’s lending activities have concentrated on the origination of residential mortgages, both for sale in the secondary market and for retention in the Bank’s loan portfolio.Residential mortgages secured by multi-family properties totaled $19.2 million, or 18.0% of the residential loan portfolio at December 31, 2014.Substantially all residential mortgages are collateralized by properties within the Bank’s market area. The Bank offers both fixed-rate mortgage loans and adjustable rate mortgage (“ARM”) loans typically with terms of 15 to 30 years.The Bank uses loan documents approved by the Federal National Mortgage Corporation (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”) whether the loan is originated for investment or sale in the secondary market. Historically, the Bank has retained its residential loan originations in its portfolio.Retaining fixed-rate loans in its portfolio subjects the Bank to a higher degree of interest rate risk.See “Item 1A. Risk Factors–Above Average Interest Rate Risk Associated with Fixed-Rate Loans” for a further discussion of certain risks of rising interest rates.Beginning in 2004, one of the Bank’s strategic goals was to expand its mortgage business by originating mortgage loans for sale, while offering a full line of mortgage products to current and prospective customers.This practice increases the Bank’s lending capacity and allows the Bank to more effectively manage its profitability since it is not required to predict the prepayment, credit or interest rate risks associated with retaining either the loan or the servicing asset.For the year ended December 31, 2014, the Bank originated and funded $29.1 million of residential mortgage loans for sale in the secondary market.For a further discussion of the Bank’s mortgage banking operations, see “Item 1.Business–Mortgage Banking Activities.” ARM loans originated have interest rates that adjust at regular intervals of one to five years, with up to 2.0% caps per adjustment period and 6.0% lifetime caps, based upon changes in the prevailing interest rates on United States Treasury Bills.The Bank also originates “hybrid” ARM loans, which are fixed for an initial period three or five years and adjust annually thereafter.The Bank may occasionally use below market interest rates and other marketing inducements to attract ARM loan borrowers.The majority of ARM loans provide that the amount of any increase or decrease in the interest rate is limited to 2.0% (upward or downward) per adjustment period and generally contains minimum and maximum interest rates.Borrower demand for ARMs versus fixed-rate mortgage loans is a function of the level of interest rates, the expectations of changes in the level of interest rates and the difference between the interest rates and loan fees offered for fixed-rate mortgage loans and interest rates and loan fees for ARM loans.The relative amount of fixed-rate and ARM loans that can be originated at any time is largely determined by the demand for each in a competitive environment. The Bank’s lending policies generally limit the maximum loan-to-value ratio on fixed-rate and ARM loans to 80% of the lesser of the appraised value or purchase price of the underlying residential property unless private mortgage insurance to cover the excess over 80% is obtained, in which case the mortgage is limited to 95% (or 97% under a Freddie Mac program) of the lesser of appraised value or purchase price.The loan-to-value ratio, maturity and other provisions of the loans made by the Bank are generally reflected in the policy of making less than the maximum loan permissible under federal regulations, in accordance with established lending practices, market conditions and underwriting standards maintained by the Bank.The Bank requires title, fire and extended insurance coverage on all mortgage loans originated.All of the Bank’s real estate loans contain due on sale clauses.The Bank generally obtains appraisals on all its real estate loans from outside appraisers. Construction Loans.The Bank originates construction loans for residential properties and, to a lesser extent, commercial properties.Although the Bank originates construction loans that are repaid with the proceeds of a limited number of mortgage loans obtained by the borrower from another lender, the majority of the construction loans that the Bank originates are permanently financed in the secondary market by the Bank.Construction loans originated without a commitment by the Bank to provide permanent financing are generally originated for a term of six to 12 months and at a fixed interest rate based on the prime rate. 4 The Bank originates speculative construction loans to a limited number of builders operating and based in the Bank’s primary market area and with whom the Bank has well-established business relationships.At December 31, 2014, the Bank had approved speculative construction loans, a construction loan for which there is not a commitment for permanent financing in place at the time the construction loan was originated, with total commitments of $3.3 million and outstanding balances of $2.5 million.The Bank limits the number of speculative construction loans outstanding to any one builder based on the Bank’s assessment of the builder’s capacity to service the debt. Most construction loans are originated with a loan-to-value ratio not to exceed 80% of the appraised estimated value of the completed property.The construction loan documents require the disbursement of the loan proceeds in increments as construction progresses.Disbursements are based on periodic on-site inspections by an independent appraiser. Construction lending is inherently riskier than residential mortgage lending.Construction loans, on average, generally have higher loan balances than residential mortgage loans.In addition, the potential for cost overruns because of the inherent difficulties in estimating construction costs and, therefore, collateral values and the difficulties and costs associated with monitoring construction progress, among other things, are major contributing factors to this greater credit risk.Speculative construction loans have the added risk that there is not an identified buyer for the completed home when the loan is originated, with the risk that the builder will have to service the construction loan debt and finance the other carrying costs of the completed home for an extended time period until a buyer is identified.Furthermore, the demand for construction loans and the ability of construction loan borrowers to service their debt depends highly on the state of the general economy, including market interest rate levels and the state of the economy of the Bank’s primary market area.A material downturn in economic conditions could be expected to have a material adverse effect on the credit quality of the construction loan portfolio. Commercial Real Estate Loans.Commercial real estate loans are generally secured by small retail stores, professional office space and, in certain instances, farm properties.Commercial real estate loans are generally originated with a loan-to-value ratio not to exceed 75% of the appraised value of the property.Property appraisals are performed by independent appraisers approved by the Bank’s board of directors.The Bank seeks to originate commercial real estate loans at variable interest rates based on the prime lending rate or the United States Treasury Bill rate for terms ranging from ten to 15 years and with interest rate adjustment intervals of five years.The Bank also originates fixed-rate balloon loans with a short maturity, but a longer amortization schedule. Commercial real estate lending affords the Bank an opportunity to receive interest at rates higher than those generally available from residential mortgage lending.However, loans secured by such properties usually are greater in amount, more difficult to evaluate and monitor and, therefore, involve a greater degree of risk than residential mortgage loans.Because payments on loans secured by multi-family and commercial properties are often dependent on the successful operation and management of the properties, repayment of such loans may be affected by adverse conditions in the real estate market or the economy.The Bank seeks to minimize these risks by limiting the maximum loan-to-value ratio to 75% and strictly scrutinizing the financial condition of the borrower, the quality of the collateral and the management of the property securing the loan.The Bank also obtains loan guarantees from financially capable parties based on a review of personal financial statements. Commercial Business Loans.Commercial business loans are generally secured by inventory, accounts receivable, and business equipment such as trucks and tractors.Many commercial business loans also have real estate as collateral.The Bank generally requires a personal guaranty of payment by the principals of a corporate borrower, and reviews the personal financial statements and income tax returns of the guarantors.Commercial business loans are generally originated with loan-to-value ratios not exceeding 75%. 5 Aside from lines of credit, commercial business loans are generally originated for terms not to exceed seven years with variable interest rates based on the prime lending rate.Approved credit lines totaled $35.3 million at December 31, 2014, of which $16.3 million was outstanding.Lines of credit are originated at fixed and variable interest rates for one-year renewable terms. A director of the Company and the Bankis a shareholder of a farm implement dealership that contracts with the Bank to provide sales financing to the dealership’s customers.The Bank does not grant preferential credit under this arrangement.During the year ended December 31, 2014, the Bank granted approximately $978,000 of credit to customers of the dealership and all loans purchased from the corporation had an aggregate outstanding balance of $1.2 million at December 31, 2014.At December 31, 2014, three loans purchased from the corporation were delinquent 30 days or more with an aggregate outstanding balance of $10,000. Commercial business lending generally involves greater risk than residential mortgage lending and involves risks that are different from those associated with residential and commercial real estate lending.Real estate lending is generally considered to be collateral-based lending with loan amounts based on predetermined loan-to-collateral values and liquidation of the underlying real estate collateral is viewed as the primary source of repayment in the event of borrower default.Although commercial business loans are often collateralized by equipment, inventory, accounts receivable or other business assets, the liquidation of collateral in the event of a borrower default is often an insufficient source of repayment because accounts receivable may be uncollectible and inventories and equipment may be obsolete or of limited use, among other things.Accordingly, the repayment of a commercial business loan depends primarily on the creditworthiness of the borrower (and any guarantors); while liquidation of collateral is a secondary, and often insufficient, source of repayment. The Bank has five commercial lenders and two commercial credit analysts committed to growing commercial business loans to facilitate the changes desired in the Bank’s balance sheet.The Bank also uses an outside loan review company to review selected commercial credits on an annual basis. Consumer Loans.The Bank offers a variety of secured or guaranteed consumer loans, including automobile and truck loans, home equity loans, home improvement loans, boat loans, mobile home loans and loans secured by savings deposits.In addition, the Bank offers unsecured consumer loans.Consumer loans are generally originated at fixed interest rates and for terms not to exceed seven years.The largest portion of the Bank’s consumer loan portfolio consists of home equity and second mortgage loans followed by automobile and truck loans.Automobile and truck loans are originated on both new and used vehicles.Such loans are generally originated at fixed interest rates for terms up to five years and at loan-to-value ratios up to90% of the blue book value in the case of used vehicles and 90% of the purchase price in the case of new vehicles. The Bank originates variable-rate home equity and fixed-rate second mortgage loans generally for terms not to exceed five years.The loan-to-value ratio on such loans is limited to 80%, taking into account the outstanding balance on the first mortgage loan. The Bank’s underwriting procedures for consumer loans includes an assessment of the applicant’s payment history on other debts and ability to meet existing obligations and payments on the proposed loans.Although the applicant’s creditworthiness is a primary consideration, the underwriting process also includes a comparison of the value of the security, if any, to the proposed loan amount.The Bank underwrites and originates the majority of its consumer loans internally, which management believes limits exposure to credit risks relating to loans underwritten or purchased from brokers or other outside sources. 6 Consumer loans generally entail greater risk than do residential mortgage loans, particularly in the case of consumer loans which are unsecured or secured by assets that depreciate rapidly, such as automobiles.In the latter case, repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment for the outstanding loan and the remaining deficiency often does not warrant further substantial collection efforts against the borrower.In addition, consumer loan collections depend on the borrower’s continuing financial stability, and, therefore, are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy.Furthermore, the application of various federal and state laws, including federal and state bankruptcy and insolvency laws, may limit the amount which can be recovered on such loans.Such loans may also give rise to claims and defenses by the borrower against the Bank as the holder of the loan, and a borrower may be able to assert claims and defenses that it has against the seller of the underlying collateral. Loan Maturity and Repricing The following table sets forth certain information at December 31, 2014 regarding the dollar amount of loans maturing in the Bank’s portfolio based on their contractual terms to maturity, but does not include potential prepayments.Demand loans, which are loans having neither a stated schedule of repayments nor a stated maturity, and overdrafts are reported as due in one year or less.Loan balances do not include undisbursed loan proceeds, unearned income and allowance for loan losses. Within One Year After One Year Through 3 Years After 3 Years Through 5 Years After 5 Years Through 10 Years After 10 Years Through 15 Years After 15 Years Total (Dollars in thousands) Mortgage loans: Residential $ Commercial real estate and land loans(1) Residential construction(2) 0 0 0 0 0 Consumer loans 65 Commercial business Total gross loans $ Includes commercial real estate construction loans. Includes construction loans for which the bank has committed to provide permanent financing. The following table sets forth the dollar amount of all loans due after December31, 2015, which have fixed interest rates and floating or adjustable interest rates. Fixed Rates Floating or Adjustable Rates (Dollars in thousands) Mortgage loans: Residential $ $ Commercial real estate and land loans Residential construction 0 0 Consumer loans Commercial business Total gross loans $ $ 7 Loan Solicitation and Processing.A majority of the Bank’s loan originations are made to existing customers.Walk-ins and customer referrals are also a source of loan originations.Upon receipt of a loan application, a credit report is ordered to verify specific information relating to the loan applicant’s employment, income and credit standing.A loan applicant’s income is verified through the applicant’s employer or from the applicant’s tax returns.In the case of a real estate loan, an appraisal of the real estate intended to secure the proposed loan is undertaken, generally by an independent appraiser approved by the Bank.The mortgage loan documents used by the Bank conform to secondary market standards. The Bank requires that borrowers obtain certain types of insurance to protect its interest in the collateral securing the loan.The Bank requires either a title insurance policy insuring that the Bank has a valid first lien on the mortgaged real estate or an opinion by an attorney regarding the validity of title.Fire and casualty insurance is also required on collateral for loans. Loan Commitments and Letters of Credit.The Bank issues commitments to originate fixed- and adjustable-rate single-family residential mortgage loans and commercial loans conditioned upon the occurrence of certain events.Such commitments are made in writing on specified terms and conditions and are honored for up to 60 days from the date of application, depending on the type of transaction.The Bank had outstanding loan commitments of approximately $7.4 million at December 31, 2014. As an accommodation to its commercial business loan borrowers, the Bank issues standby letters of credit or performance bonds usually in favor of municipalities for whom its borrowers are performing services.At December 31, 2014, the Bank had outstanding letters of credit of $693,000. Loan Origination and Other Fees.Loan fees and points are a percentage of the principal amount of the mortgage loan that is charged to the borrower for funding the loan.The Bank usually charges a fixed origination fee on residential real estate loans and long-term commercial real estate loans.Current accounting standards require loan origination fees and certain direct costs of underwriting and closing loans to be deferred and amortized into interest income over the contractual life of the loan.Deferred fees and costs associated with loans that are sold are recognized as income at the time of sale.The Bank had $506,000 of net deferred loan costs at December 31, 2014. Mortgage Banking Activities.Mortgage loans originated and funded by the Bank and intended for sale in the secondary market are carried at the lower of aggregate cost or market value.Aggregate market value is determined based on the quoted prices under a “best efforts” sales agreement with a third party.Net unrealized losses are recognized through a valuation allowance by charges to income.Realized gains on sales of mortgage loans are included in noninterest income. Commitments to originate and fund mortgage loans for sale in the secondary market are considered derivative financial instruments to be accounted for at fair value.The Bank’s mortgage loan commitments subject to derivative accounting are fixed rate mortgage commitments at market rates when initiated.At December 31, 2014, the Bank had commitments to originate $306,000 in fixed-rate mortgage loans intended for sale in the secondary market after the loans are closed.Fair value is estimated based on fees that would be charged on commitments with similar terms. Delinquencies.The Bank’s collection procedures provide for a series of contacts with delinquent borrowers.A late charge is assessed and a late charge notice is sent to the borrower after the 15th day of delinquency.After 20 days, the collector places a phone call to the borrower.When a payment becomes 60 days past due, the collector issues a default letter.If a loan continues in a delinquent status for 90 days or more, the Bank generally initiates foreclosure or other litigation proceedings. Nonperforming Assets.Loans are reviewed regularly and when loans become 90 days delinquent, the loan is placed on nonaccrual status and the previously accrued interest income is reversed unless, in the opinion of management, the outstanding interest remains collectible.Typically, payments received on a nonaccrual loan are applied to the outstanding principal and interest as determined at the time of collection of the loan when the likelihood of further loss on the loan is remote.Otherwise, the Bank applies the cost recovery method and applies all payments as a reduction of the unpaid principal balance. 8 The following table sets forth information with respect to the Bank’s nonperforming assets for the dates indicated.Nonperforming assets include nonaccrual loans, accruing loans that are 90 days or more past due, and foreclosed real estate. At December31, (Dollars in thousands) Loans accounted for on a nonaccrual basis: Residential real estate(1) $ Commercial real estate(2) Commercial business Consumer 73 87 Total Accruing loans past due 90 days or more: Residential real estate(1) 68 Commercial real estate(2) 0 0 0 38 0 Commercial business 0 0 0 0 20 Consumer 17 47 74 25 Total 85 Total nonperforming loans Foreclosed real estate, net 78 Total nonperforming assets $ Total nonperforming loans to net loans % Total nonperforming loans to total assets % Total nonperforming assets to total assets % Includes residential construction loans. Includes commercial real estate construction and land loans. The Bank accrues interest on loans over 90 days past due when, in the opinion of management, the estimated value of collateral and collection efforts are deemed sufficient to ensure full recovery. The Bank did not recognize any interest income on nonaccrual loans for the fiscal year ended December 31, 2014. The Bank would have recorded interest income of $194,000 for the year ended December 31, 2014 had nonaccrual loans been current in accordance with their original terms. Restructured Loans.Periodically, the Bank modifies loans to extend the term or make other concessions to help borrowers stay current on their loans and avoid foreclosure.The Bank does not forgive principal or interest on loans or modify interest rates to rates that are below market rates.These modified loans are also referred to as “troubled debt restructurings” or “TDRs”. Restructured loans can involve loans remaining on nonaccrual, moving to nonaccrual, or continuing on accrual status, depending on the individual facts and circumstances of the borrower.Generally, a nonaccrual loan that is restructured in a TDR remains on nonaccrual status for a period of at least six months following the restructuring to ensure that the borrower performs in accordance with the restructured terms including consistent and timely payments.At December 31, 2014, TDRs totaled $4.0 million and the related allowance for loan losses on TDRs was $1.3 million.TDRs on nonaccrual status totaling $2.1 million at December 31, 2014 are included in the nonperforming loans totals above.TDRs performing according to their restructured terms and on accrual status totaled $1.9 million at December 31, 2014.See Note 4 in the accompanying Notes to Consolidated Financial Statements, which is incorporated herein by reference, for additional information regarding TDRs. 9 Classified Assets.The OCC has adopted various regulations regarding problem assets of financial institutions.The regulations require that each insured institution review and classify its assets on a regular basis.In addition, in connection with examinations of insured institutions, OCC examiners have the authority to identify additional problem assets and, if appropriate, require them to be classified.There are three classifications for problem assets:substandard, doubtful and loss.“Substandard” assets have one or more defined weaknesses and are characterized by the distinct possibility that the insured institution will sustain some loss if the deficiencies are not corrected.“Doubtful” assets have the weaknesses of substandard assets with the additional characteristic that the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions and values questionable, and there is a high possibility of loss.An asset classified as “loss” is considered uncollectible and of such little value that continuance as an asset of the institution is not warranted.If an asset or portion thereof is classified as loss, the insured institution charges off an amount equal to 100% of the portion of the asset classified as loss.The regulations also provide for a “special mention” category, described as assets which do not currently expose the institution to sufficient risk to warrant adverse classification, but have potential weaknesses that deserve management’s close attention. At December 31, 2014, the Bank had $3.1 million in doubtful loans and $7.0 million in substandard loans, of which all but $6.9 million are included in total nonperforming loans disclosed in the above table.In addition, the Bank identified $3.9 million in loans as special mention loans at December 31, 2014. Current accounting rules require that impaired loans be measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s observable market price or the fair value of collateral if the loan is collateral dependent.A loan is classified as “impaired” by management when, based on current information and events, it is probable that the Bank will be unable to collect all amounts due in accordance with the terms of the loan agreement.If the fair value, as measured by one of these methods, is less than the recorded investment in the impaired loan, the Bank establishes a valuation allowance with a provision charged to expense.Management reviews the valuation of impaired loans on a quarterly basis to consider changes due to the passage of time or revised estimates.At December 31, 2014, all impaired loans were considered to be collateral dependent for the purposes of determining fair value. Values for collateral dependent loans are generally based on appraisals obtained from independent licensed real estate appraisers, with adjustments applied for estimated costs to sell the property, costs to complete unfinished or repair damaged property and other factors.New appraisals are generally obtained for all significant properties when a loan is identified as impaired, and a property is considered significant if the value of the property is estimated to exceed $200,000.Subsequent appraisals are obtained as needed or if management believes there has been a significant change in the market value of the property.In instances where it is not deemed necessary to obtain a new appraisal, management bases its impairment and allowance for loan loss analysis on the original appraisal with adjustments for current conditions based on management’s assessment of market factors and management’s inspection of the property.At December 31, 2014, discounts from appraised values used to value impaired loans for estimates of changes in market conditions, the condition of the collateral, and estimated costs to sell the property ranged from 10% to 48%. An insured institution is required to establish and maintain an allowance for loan losses at a level that is adequate to absorb estimated credit losses associated with the loan portfolio, including binding commitments to lend.General allowances represent loss allowances which have been established to recognize the inherent risk associated with lending activities.When an insured institution classifies problem assets as “loss,” it is required either to establish an allowance for losses equal to 100% of the amount of the assets, or charge off the classified asset.The amount of its valuation allowance is subject to review by the OCC, which can order the establishment of additional general loss allowances.The Bank regularly reviews the loan portfolio to determine whether any loans require classification in accordance with applicable regulations. 10 At December 31, 2014, 2013 and 2012, the aggregate amounts of the Bank’s classified assets were as follows: At December31, (Dollars in thousands) Classified assets: Loss $
